Citation Nr: 1233160	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  96-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to September 1954.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The decision, in part, denied the appellant's claim of service connection for the cause of the Veteran's death.  A claim of service connection for a liver disorder for the purpose of accrued benefits is also on appeal.  

By way of history, the Board denied the appellant's cause of death claim in March 1998.  The Board subsequently denied both claims on appeal in November 2002, November 2005, and January 2010.  Following the Board's decision in each case, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Most recently, following the Board's decision in January 2010, the Court issued a memorandum decision in December 2011 whereby it vacated the Board's January 2010 decision and remanded the claims to the Board for further action.  In August 2012, the appellant's attorney submitted additional argument in support of the claims on appeal remanded by the Court to the Board.  The Board accepts the additional argument for inclusion into the record on appeal.  



FINDINGS OF FACT

1.  The Veteran died on November [redacted], 1995; according to his death certificate, his death was the result of sepsis due to, or a consequence of, multi-organ failure. 

2.  At the time of his death, the Veteran's claim of service connection for a liver disorder was pending.  

3.  There is reasonable doubt as to whether the Veteran's liver disorder is traceable to his active military service. 

4.  A service-connected disability may be said to be a contributory cause of the Veteran's death.   


CONCLUSIONS OF LAW

1.  The Veteran had a liver disorder which was the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  Eligibility for payment of accrued benefits based on a claim of entitlement to service connection for a liver disorder have been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  

3.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Only the evidence in the claims file at the time of the Veteran's death (even if the evidence was not physically located in the VA claims folder) is to be considered in a claim for accrued benefits.  See 38 C.F.R. § 3.1000(d).  

The Veteran's service treatment records, as noted in previous Board and Court decisions, do not refer to the liver or contain a diagnosis of a liver disorder.  Otherwise, the service treatment records reflect the Veteran's treatment for an upset stomach and gastritis, following which the Veteran was returned to duty.  The Veteran's separation medical examination is negative for abnormal findings regarding his hepatic (i.e., pertaining to the liver) system.  

Following the Veteran's separation from military service, a private treatment record, dated in November 1959, indicates that the Veteran was treated for symptoms of acute peptic ulcer.  Notably, the symptoms had a two-week history.  In December 1959, it was noted that the Veteran's stomach was doing very well.  An April 1961 medical record entry documented acute upper stomach pain and vomiting after a breakfast of sausage and orange juice.  No diagnosis was made.  In October 1963, the Veteran's appendix was removed.  In February 1970, the Veteran was seen at Smyth County Community Hospital with complaints of abdominal pain and vomiting.  It was noted that he had a similar spell six weeks earlier.  Following testing he was diagnosed with cholecystitis and cholelithiasis with acute colic.  Subsequently, the Veteran's gallbladder was surgically removed in March 1970.  Additionally, the Veteran was hospitalized with chest pain for several days in August 1978, and an abdominal examination at that time was essentially negative.  In July 1979, medical records reflect that the Veteran generally felt well.  At that time, various gastrointestinal and abdomen examinations were negative for abnormality.  

Thereafter, in 1987, the Veteran was hospitalized at Roanoke Memorial Hospital for several days with an acute onset of persistent nausea and vomiting without abdominal or chest pain.  It was noted that the Veteran had maintained an elevated alkaline phosphatase (ALP) since 1971.  A computed tomography (CT) scan of the abdomen and a gastrointestinal series were both negative, while an endoscopic retrograde cholangiopancreatography (ERCP) showed normal results including a normal common bile duct without a stone.  A liver biopsy was performed at that time and a subsequent pathology report reflected a finding of subtle portal to portal bridging fibrosis of the liver with an unclear etiology.  The report indicated that there was no evidence at that time of alcoholic hepatitis, primary biliary cirrhosis, or progression to cirrhosis.  

Following the Veteran's hospitalization and liver biopsy in September 1987, the medical evidence associated with the claims folder reflects varying opinions regarding the specific diagnosis of the Veteran's liver disorder as well as its etiology.  
According to Dr. A.V.B., the Veteran's severe nausea and vomiting that he suffered at the end of August 1987 was the result of an inflammatory liver condition.  Dr. A.V.B. stated that there was evidence that the Veteran had a prior hepatitis, and that the mild degree of scarring was indicative of a previous viral hepatitis or a chemical hepatitis.  Dr. A.V.B. also stated that the most likely explanation was that the Veteran had a viral infection of the liver that was able to heal.  Later, a few months prior to the Veteran's death, Dr. A.V.B. concluded in a statement that the totality of the data, including negative hepatitis A, B, and C studies suggested that the Veteran had not developed cirrhosis or significant total portal hypertension.  Dr. A.V.B. thought that the Veteran may have developed splenic vein thrombosis.  The only way that Dr. A.V.B. could be certain that the Veteran did not have hepatic fibrosis was to perform a repeat liver biopsy.  

Dr. D.A.H, from the University of Virginia Medical Center, reported that there was a conflict about whether the Veteran had chronic hepatitis of viral origin, as hepatitis A, B, C had been ruled out.  He believed this strengthened the case that the Veteran's liver problem was caused or exacerbated by chemical exposure.  

In conjunction with the Veteran's worker's compensation claim, M.C.R., a consultant in industrial hygiene, opined that he did not think that any of the chemicals that the Veteran came in contact with at work resulted in the Veteran's toxic-type liver inflammation.  A toxicologist, Dr. R.G.M., reported that the Veteran's elevated liver enzymes in 1988 had not resulted from chemical exposure.  

Drs. L.D.B. and E.C.W., both gastroenterologists, reported that it was possible that the Veteran had primary biliary cirrhosis (PBC).  

Dr. D.J.P. from Charlottesville Gastroenterology Associates gave the opinion that the Veteran's most likely diagnosis was PBC.  He believed the accuracy of the diagnosis was between 80 to 95 percent based on abnormal liver function studies dating from 1981.  Dr. D.J.P. thought the Veteran's circumstances would be unusual for chemically-induced hepatitis.  Additionally, Dr. D.J.P., citing to medical literature, indicated that PBC was an autoimmune disease with a distinct genetic predisposition.  Dr. D.J.P. stated that like many liver diseases and disorders, the etiology of PBC was unknown and there had been no proven hypotheses to explain the etiology.  He also stated that while a liver biopsy was not pathognomonic (i.e., a sign or symptom on which a diagnosis can be made) of PBC, the histologic findings of chronic active hepatitis are commonly seen in the disease.  Of the many causes of abnormal liver conditions besides PBC, Dr. D.J.P. felt that it might be possible that the Veteran had a viral hepatitis, namely non-A, non-B.  Dr. D.J.P. noted that, unfortunately, there was no serum marker available at that time for commercial use.  

Dr. M.S., a Gastroenterology Fellow at the Salem VA Medical Center (VAMC), stated that the Veteran suffered a viral-like syndrome while in Korea with nausea, vomiting, and right upper quadrant pain.  According to Dr. M.S., the Veteran continued to have right upper quadrant discomfort with lethargy and the complaints were essentially ignored until they were documented in 1958-59 as peptic ulcer symptoms.  Dr. M.S. stated that liver function studies were first done in 1974 and they showed significant derangement as did studies in 1978.  Dr. M.S.'s assessment was that of post-necrotic cirrhosis.  He added that the Veteran had not had risk factors for cirrhosis.  Dr. M.S. went on to state that the most common cause of post-necrotic cirrhosis was hepatitis B.  Dr. M.S. opined that the Veteran had picked up a "burnt out" hepatitis in Korea which then had a complete loss of all serum markers.  Dr. M.S. commented that the Veteran's case had been discussed at the University of Virginia "Belly Boards Symposium" and that his assessment was corroborated at that time.  

Statements from Dr. J.J.M. reflect varying conclusions regarding the Veteran's condition.  In particular, Dr. J.J.M commented that the Veteran had chronic active hepatitis that had been chemically induced, that the Veteran's liver enzyme abnormality was secondary to exposure to substances that he came in contact with at work, that the Veteran had PBC that was aggravated by some type of toxic exposure, and that the Veteran's liver problems could possibly be related to exposure to radiation during military service.  

Otherwise, Dr. J.J.M. commented that the Veteran's service records substantiated his conclusion that the Veteran developed viral hepatitis while he was in the service.  He stated that the noted symptoms and diagnoses of gastritis, sinusitis, upset stomach, and a cold were compatible with viral hepatitis.  He also stated that the Veteran's continued symptoms of abdominal pain, bloating, and low grade fever were also compatible with a viral hepatitis.  Dr. J.J.M., in summary, reported that the Veteran had developed hepatitis while in the service that was manifested by nausea, abdominal pain, and low grade temperature.  Furthermore, that negative hepatitis A, B, and C tests did not necessarily rule out that the Veteran had hepatitis in service because, by the time the tests took place, the serum markers had been lost or burned out.  He reiterated that the Veteran did have viral hepatitis in 1959 that was undiagnosed and led to chronic hepatitis, cirrhosis, and death.  

The present case involves a complex medical question, and the evidence of record demonstrates a lack of general consensus concerning the Veteran's liver disorder with regard to diagnosis and etiology.  A VA examiner, in a report of July 2002 VA examination, noted, 

The opinion of this reviewer is that even at the time of [the Veteran's] death, there was no final diagnosis but multiple opinions concerning the Veteran's problems and what caused those problems.  

The Board is aware that in a number of statements and letters associated with the claims folder, the appellant has expressed her anger and frustration that the claims on appeal have not been granted, especially in light of that favorable medical opinion evidence of record.  She believes that the Veteran's liver disease was contracted in Korea.  The Board notes that while in the U.S. Navy, the Veteran's assignments included duty aboard the USS Logan (APA-196).  The ship is noted to have been operational in the waters off the coast of Korea and Japan during the Korean War.  Whether the Veteran ever went ashore, and if so for how long, is not known.  

With regard to Dr. J.J.M., as was discussed in the January 2010 decision denying her claims, the Board found that the favorable opinion evidence offered by Dr. J.J.M. to be, as a whole, equivocal as to the Veteran's type of liver disorder and as to its origin.  When Dr. J.J.M. first addressed the etiology of the Veteran's liver disorder, he linked the liver disorder and elevated liver enzymes to chemical exposure at the Veteran's place of employment.  Later, Dr. J.J.M. found that the liver disorder was not of an infectious nature and he thought it was in fact PBC.  At that time, based on much of the same evidence that he had before him when he linked the liver disorder to work-related chemical exposure, Dr. J.J.M. believed that the liver disorder was possibly or could be related to radiation exposure during military service.  

Otherwise, Dr. J.J.M. has considered the Veteran's liver disorder to be a toxic hepatitis, an infectious hepatitis, and PBC, and has attributed the liver disorder to post-service chemical exposure, radiation exposure, as well as to a time period during military service.  To the Board, these inconsistencies in diagnosis and etiology call into question the probative value of any opinion offered by Dr. J.J.M., as it appears, at best, that Dr. J.J.M. is speculating about the Veteran's liver disorder and its cause.  Furthermore, Dr. J.J.M. does not identify himself as being a gastroenterologist or that he specializes in gastroenterology.  The doctor's office letter head notes "Internal Medicine."

Likewise, with regard to Dr. M.S. and his favorable opinion, the Board notes that Dr. M.S. appeared to reach his conclusion about the Veteran's service and post-service symptomatology, along with its link to viral hepatitis, in a conclusory manner.  His statement, in the Board's view, provided an insufficient explanation for his conclusion.  At no time did Dr. M.S., nor Dr. J.J.M. for that matter, discuss what risk factors in service made the Veteran susceptible to contracting viral hepatitis.  Furthermore, neither doctor discussed why the Veteran's "on and off" post-service symptoms of nausea, vomiting, and right upper quadrant pain, which were linked to viral hepatitis, were not necessarily related to the Veteran's diagnosed cholecystitis in 1970 (ultimately resulting in gallbladder removal).  The Board notes that nausea, vomiting, and right upper quadrant pain are also symptomatology associated with cholecystitis.  See e.g., Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (An examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.)  

Nonetheless, while the Board remains very troubled by the lack of analysis, the reliance on conjecture, and inconsistencies in the above-noted favorable opinions provided by Dr. M.S. and Dr. J.J.M., it concludes that the medical opinions are not inherently improbable or discredited by uncontroverted evidence or facts in the claims folder at the time of the Veteran's death.  Literature from the American Liver Foundation associated with the claims folder lends credence to the opinions in that it notes that hepatitis can go undiagnosed because symptoms can be mistaken for the flu, and that abdominal pain, nausea and vomiting, and problems with stools can be signs and symptoms of liver disease.  Furthermore, Dr. D.J.P, who opined that the Veteran most likely had PBC (an autoimmune disease with a distinct genetic predisposition), has also stated that the only other possible cause for the Veteran's liver disorder would have had a viral etiology, namely non-A, non-B viral hepatitis.  While Dr. D.J.P. did not indicate that viral hepatitis would have been incurred during the Veteran's period of service, he did note that such cases usually occurred in far eastern countries, although some were noted to have occurred in the United States.  

In the present case, therefore, medical doctors have stated that the Veteran's liver disorder is traceable to military service, following consideration of the Veteran's service and post-service medical history.  While there is evidence that the Veteran may have PBC, a disease with a genetic predisposition, a definite diagnosis of PBC has not been made.  The Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Following consideration of the totality of the evidence of record, and while the favorable opinions in this case rely heavily on a certain level of speculation, by resolving all reasonable doubt in favor of the appellant, service connection for a liver disorder is granted for the purpose of accrued benefits.  38 U.S.C.A. §§ 5107, 5121; 38 C.F.R. §§ 3.102, 3.303, 3.1000.  

B.  Cause of Death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

As noted in the discussion, above, with regard to the appellant's claim for accrued benefits, the Board finds the Veteran's liver disorder to be service related.  The Board has thus granted service connection for a liver disorder for accrued benefits purposes.  

With respect to her claim for service connection for the cause of the Veteran's death, according to his death certificate, the Veteran died on November [redacted], 1995, at University of Virginia Medical Center (UVMC).  The immediate cause of death was listed as sepsis that was due to (or a consequence of) multi-organ failure.  No other immediate cause, underlying cause, or significant condition contributing to death was listed on the death certificate.  At the time of his death, the Veteran was not only service connected for a liver disorder, but also service connected for sinusitis and tonsillectomy residuals.  The record is devoid of evidence suggesting that either service-connected disability was in any way related to the Veteran's death.  

Otherwise, a Roanoke Memorial Hospital discharge summary, dated October 1, 1995 to October 3, 1995, notes a final diagnosis to include gastric and esophageal varices as well as portal hypertension.  The Veteran was noted as being transferred to the UVMC for continued care and treatment.  The Board notes that portal hypertension is defined as abnormally increased blood pressure in the portal venous system, a frequent complication of cirrhosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed. 2007).  A UVMC discharge summary, dated October 3, 1995 to November [redacted], 1995, reflects that during the Veteran's hospital stay, large gastric varices were discovered and he developed worsening abdominal distention.  The summary also reflects the Veteran's condition to have worsened during the course of hospitalization with a progressive worsening of his blood pressure.  The Veteran's failing condition was noted to have resulted in instances of asystole (i.e., cardiac standstill or arrest) on November [redacted], 1995, following which he passed away later that same day.  

The evidentiary development following the Veteran's death has included an independent medical expert (IME) opinion request.  In this regard, Dr. D.R., the Acting Chief of the Section of Gastroenterology at the Louisiana State University of Medicine, has stated that the Veteran's death resulted from progressive liver disease.  Dr. D.R.'s conclusion is supported by Dr. J.J.M., who, in an August 2005 statement, also related the Veteran's death to liver disease.  

Absent evidence to the contrary, and because liver disease has been attributed to military service (albeit on a somewhat questionable basis), the favorable evidence tends toward the conclusion of a causal connection between the veteran's death and his liver disorder.  Therefore, the appellant's claim of service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a liver disorder for the purpose of accrued benefits is granted.  

Service connection for the cause of the Veteran's death is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


